PER CURIAM.
The principles of law discussed and conclusion reached by this court in the case of State of Florida v. Brock, 106 So.2d 607, are applicable to the appeal in this case, which is more particularly identified as Case No. 20163 according to the serial numbering system employed by the Criminal Court of Record of Duval County.
Accordingly, the order quashing the information is vacated and the cause remanded for further proceedings consistent herewith.
STURGIS, C. J., and CARROLL, DONALD, and WIGGINTON, JJ., concur.